Title: From Benjamin Franklin to William Lee, 30 March 1779
From: Franklin, Benjamin
To: Lee, William


Sir,
Passy March 30th. 1779.
I do not recollect ever to have seen the Letter you mention. When Capt. Le Maire came over last year, and made known here the Wants of Virginia, I found three different Merchants of Ability who offer’d each of them separately to supply the whole. I do not know why their Offers were not accepted, & the Business hitherto remains undone. I have heard that Cannon & some Stores, have been obtained of the Government by your Brother but know not the Particulars. I shall be glad to see you on the Subject and to be better informed. I shall dine to day in the City, and will do myself the honor of calling on you, between 5 & 6 à Clock. But if it should be inconvenient to you to be then at home, I will expect you, if you please, at Passy the Morning following— I have the honor to be with great Respect Sir, &c—
B Franklin
Honble. W. Lee Esq.
